CULPEPPER, Judge.
Plaintiff seeks damages for personal injuries sustained when the automobile in which she was a passenger collided with the side of a locomotive at a railroad crossing. Defendants are the railway companies which operate the train. We have carefully reviewed the evidence and find it fully supports the district judge’s finding that there was no negligence on the part of the defendants. Accordingly, the judgment appealed is affirmed. All costs of this appeal are assessed against the plaintiff appellant.
Affirmed.